Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on September 12, 2022.  These drawings are accepted.

Response to Arguments
Applicant’s amendment to Claim 9 overcomes the 112(b) rejection on record. Applicant's arguments filed September 12, 2022 regarding the 103 rejection on record have been fully considered but they are not persuasive. 

Applicant has amended Claim 1 to reflect the limitations of previously presented Claim 13, now cancelled. Applicant argues that the structure of modified Thorne does not disclose two solar panels and that the structure of modified Thorne is not “particularly aerodynamically efficient” in contrast to the claimed “airfoil”. 

Applicant notes the measurements of the claimed airfoil as set forth in the instant disclosure [0054] and cites instant Fig. 14. However, Applicant has not imparted these requirements into the claims. The claims are given their broadest reasonable interpretation in view of the instant disclosure. The instant disclosure does not define “airfoil” in any special manner, and as such, the plain meaning of the term is applied in interpreting the claims. Merriam-Webster defines an airfoil as “a body (such as an airplane wing or propeller blade) designed to provide a desired reaction force when in motion relative to the surrounding air” (see attached). Although the NASA example of drag force included in the arguments may provide an example of an “airfoil”, Applicant cannot impose a narrower definition of the term than either the instant disclosure of the commonly held definition allows for. For example, NASA provides the Cd of both a sphere and an “airfoil” example, however, provides no disclosure regarding what Cd threshold would be required to satisfy an “airfoil” shape. There is no showing that to be considered an airfoil, the drag must be less than 0.045, 0.07, 0.5, or 1. Modified Thorne discloses a tapered, curved nose and as such, it would constitute an “airfoil” within the bounds of the plain definition. Additionally, Applicant points to the drag coefficient of the instant airfoil stating “to achieve a drag coefficient of less than 0.25”. In view of the NASA exhibit presented by Applicant, a sphere may have a drag coefficient of 0.07, which would necessarily fall within the desired range set forth in the instant disclosure. Applicant highlights that modified Thorne would present a substantially spherical nose and as such, would necessarily present a drag coefficient less than 0.25. 

Applicant is advised to amend the claim to reflect the structural differences between modified Thorne and the instant, specifically for example, the structure of Claim 14. 

Regarding the allegation that modified Thorne fails to disclose two panels, Thorne expressly discloses two solar panels (Fig. 5A, 5B, 5C). It is unclear from Applicant’s conclusory statements why Thorne’s explicit disclosure of two solar panels is not sufficient to satisfy the claimed two panel requirement. 

Applicant has not rebutted the prima facie obviousness determination on record and as such, the rejection is maintained without deficiency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100183443 by Thorne in view of US 9228370 by Boniface.

Regarding Claim 1, Thorne discloses a solar tower comprising a vertical support tube (60 Fig. 1 teaching the claimed “a tower structure;  a vertical support tube extending through and connected to the tower structure”) inserted into a base (66 Fig. 1 teaching the claimed “a base for receiving the bottom end of the vertical support tube”) and a bearing system which rotates the tube and associated tower about the base (26 Fig. 1 [0022] teaching the claimed “and a bearing assembly at the base connected to the vertical support tube, and operable to enable the tower to rotate about the base”). 

The tower comprises at least two solar panel assemblies each including a plurality of panels (24 Fig. 1, 4C for example teaching the claimed “two solar frame assemblies, each solar frame including a plurality of solar panels”) each assembly is connected to a motor and extends vertically (Fig. 5A [0058] teaching the claimed “each solar panel configuration connected to an actuator to extend said solar panel vertically”).  

	The tower comprises a towerhead (43 Fig. 9 for example) which includes a curved surface and two ends connected to the solar frame assemblies, reading on the claimed “a curved nose portion comprising two ends and connected at each end to a solar frame assembly”). 

Thorne fails to disclose the solar assemblies being capable of extension to a horizontal position. 

However, Boniface discloses a solar tower wherein the solar panels not only extend vertically but also are connected to actuators which can position the panels horizontally (Fig. 8 for example teaching the claimed “and a plurality of actuators connected between the solar frame assemblies and the curved nose portion to extend the solar frame assemblies horizontally”).  Such a configuration would allow for increased light capture over simply positioning the panels vertically. As such, it would have been obvious to modify Thorne’s solar tower to include actuators and a pivoting mechanism to align the solar panels horizontally so as to increase light capture. 
 
Modified Thorne discloses when the solar panels are in a closed, vertical position, the tower could be capable of reducing air drag on the tower (Fig. 1), thereby reading on an “airfoil” teaching the claimed “wherein the combination of the nose portion and the solar frame assemblies in a closed position and the solar frames in a closed position comprise an airfoil structure”. 

Regarding Claim 2, Thorne discloses a controller (44 Fig. 2 teaching the claimed “a control system”), a wind gauge and light sensor (46, 48 Fig. 2 teaching the claimed “a sensor system for determining wind and solar conditions”), a motor (140 Fig. 3 teaching the claimed “a motor connected to the base of the vertical support tube”)  and a beveled frame gear connected to the bearing (150 Fig. 3 teaching the claimed “and a clutch connected to the bearing”). The controller would be programmable to operate the motors to control operation of the device and therefore capable of the claimed functionality, i.e. the claimed “wherein the control system is operative to control the clutch to disengage and re-engage and to control the motor to rotate the vertical support tube in response to wind and solar conditions”. The functionality of a structural device within a claim is given limited patentable weight only as it pertains to the structural implications thereof. As such, modified Thorne discloses the structural requirements to satisfy the functionality of the controller. See MPEP 2114.  
 
Regarding Claim 3, modified Thorne discloses the controller responds to the solar sensors to control the positioning of the cells in response to the solar conditions ([0062] teaching the claimed “wherein the control system is further operative to control the actuators connected to the solar panels and solar frame assemblies in response to solar conditions”). 
 
Regarding Claim 5, modified Thorne discloses the controller can determine use of the wind turbine vs. the solar panels ([0020]) and as such, is capable of the claimed “wherein the control system is further operative to control the clutch to disengage in response to information indicative of wind conditions exceeding a threshold”.  
 
Regarding Claim 6, modified Thorne discloses the wind gauges provide wind conditions to the controller ([0032] teaching the claimed “wherein the sensor system provides the information indicative of wind conditions”).  
 
Regarding Claim 8, modified Thorne discloses the base is operative to rotate 360 degrees (Fig. 2, 3 teaching the claimed “wherein the base bearing assembly is operative to enable the structure to rotate 360 degrees”). The towerhead comprises a main structure and is fixed to the vertically extending tube which is fixed to the bearing assembly (Fig. 2, 3 teaching the claimed “and wherein the curved nose portion comprises a main structural support for the tower structure and is fixed to the base bearing assembly”).  


Regarding Claims 14 and 15, Thorne discloses the tower comprises a wind turbine assembly (Fig. 1 teaching the claimed “further comprising a wind turbine assembly”) which is incorporated into the tower (Fig. 1 teaching the claimed “wherein the wind turbine assembly is incorporated into the tower structure”).  
 
Regarding Claim 16, modified Thorne discloses the turbine is positioned above the solar panels on a bearing separate from the bearings which pivot the panels (Fig. 5A teaching the claimed “wherein the wind turbine assembly is mounted above the solar frame assembly on an independent bearing allowing the upper wind turbine assembly to rotate into the wind while the solar frame assembly continues to track the sun”). 
 
Regarding Claim 17, modified Thorne discloses the solar panels are movable such that they would be capable of allowing access to the wind turbine (Thorne Fig. 5A for example teaching the claimed “wherein the solar frame assemblies are operative to open to allow access to climbing the tower structure and access the wind turbine assembly for servicing”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Boniface as applied to claim 2 above, and further in view of US 20210246869 by Suzuki.

Regarding Claim 4, modified Thorne discloses the limitations of Claim 2 but fails to disclose a modem. 

However, Suzuki discloses a solar/wind tower wherein the controller system may comprise a communication modem ([0116] teaching the claimed “further comprising a modem for receiving wireless signals from an external weather service”). As Suzuki discloses the modem for communication, it would have been obvious to employ such a modem in Thorne’s controller, as taught by Suzuki, so as to allow for external communication.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Boniface as applied to claim 5 above, and further in view of US 20150251755 by Schaefer. 

Regarding Claim 7, modified Thorne discloses the limitations of Claim 5 but fails to disclose load sensors. 

However, Schaefer discloses a wind/solar generating assembly wherein each coupling element comprises a load sensor to gauge wind conditions ([0077]-[0079] teaching the claimed “further comprising a plurality of load sensors connected to a plurality of the actuators, wherein the load sensors provide the information indicative of wind conditions”). 

Therefore, it would have bene obvious to employ load sensors in association with modified Thorne’s solar assembly components, so as to gauge wind conditions. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Boniface as applied to claim 8 above, and further in view of US 20150294428 by Salmon and US 20170019063 by Zoller et al (hereinafter Zoller). 

Regarding Claim 9, modified Thorne discloses the limitations of Claim 8 but fails to disclose a spline. 

However, Salmon discloses a PV system which comprises splines which may include cables and inverters, for example, corresponding to the junction box associated with the solar panels ([0073] teaching the claimed “wherein the tower structure includes a non-rotating spline adapted to receive accessories installed in the tower structure”). 

As such, it would have been obvious to employ a spline as taught by Salmon into Thorne’s tower, in order to contain electrical accessories necessary to the operation of the panels. 

Additionally, Zoller discloses use of cellular equipment within a solar assembly to communicate with an external site regarding the operation of the panels ([0026] teaching the claimed “including cellular panels, cellular radios and cellular equipment along with wiring and monitoring equipment for said accessories”). 

Therefore, a skilled artisan would appreciate cellular radios or the like can be used within Thorne’s tower, as taught by Zoller, in order to communicate solar panel operation with an external site. 

Regarding Claim 10, modified Thorne discloses the solar panel assembly is capable of opening up to allow access to the tower (Fig. 2, 3 teaching the claimed “wherein the solar frame assemblies are operative to open to allow access to climbing the tower structure and to access all internal equipment for servicing”).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Boniface and Salmon and Zoller as applied to claim 10 above, and further in view of US 20140285005 by Casteel.

Regarding Claim 11, modified Thorne discloses the limitations of Claim 10 but fails to disclose batteries. 

However, Casteel discloses a solar/wind tower which comprises storage batteries ([0003] teaching the claimed “a plurality of batteries for receiving and storing energy provided by the solar panels and operating accessories installed in the tower structure”) so as to store energy produced by the solar panels ([0017]). 

Therefore, a skilled artisan would appreciate batteries can be employed in modified Thorne’s tower, as taught by Casteel, in order to store energy produced therein.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Boniface, Salmon, Zoller and Casteel as applied to claim 11 above, and further in view of US 20090038673 by Ware. 

Regarding Claim 12, modified Thorne discloses the limitations of Claim 11 but fails to disclose a light strip. 

However, Ware discloses a solar power generation assembly which comprises an LED light strip which provided indication for the power level of the generation unit ([0048] teaching the claimed “a light strip vertically integrated within the tower structure to indicate performance metrics including at least one of a battery state of charge, solar power generation, and wind power generation”). 

Therefore, a skilled artisan would have been motivated to include the LED light strip disclosed by Ware within Thorne’s tower, in order to provide power level indication. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721